DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 3/16/2021 have been accepted. Claims 1-5, 8-15, and 17-28 are still pending. Claims 1, 8, 15, 20, and 24 are amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. "Elastic-cache: GPU cache architecture for efficient fine-and coarse-grained cache-line management." 2017 IEEE International Parallel and Distributed Processing Symposium, July 3, 2017 (hereafter referred to as Li) in view of Bruce et al. (US PGPub 2015/0012690, hereafter referred to as Bruce).
Regarding claim 1, Li teaches an apparatus, comprising: a cache controller; and a cache and a memory device coupled to the cache controller (Section II, A. ON-Chip Memory Architecture, describes the architecture of being that of a GPU with an L1 cache and shared memory. It is also noted in Section I that the paper concerns GPU cache architecture which inherently means that there will be a cache, a controller that controls the cache, and another memory device that the cached data is being obtained from), wherein the cache controller is configured to issue commands to cause the cache to: store data in a number of cache lines in the cache, wherein each of the number of cache lines includes a number of chunks of data that are individually accessible (Section IV, describes the Elastic-Cache and how a 128-byte cache line is divided into smaller 32-byte chunks), in response to a request from the cache controller resulting in a hit, wherein the hit includes a portion of the number of chunks of data on a first cache line of the number of cache lines: read the portion of the number of chunks of data stored in the first cache line of the number of cache lines and return the portion of the number of chunks of data to the cache controller (Section IV, B. Basic Cache Operations, describes the basic cache operations which includes reading the chunks according to the access address. Fig. 6 and Section IV, D. Cache Architecture, states that data can be sent back in response to a requests. Section IV, E. Replacement Policy and Cache Coherence, states that partial read hits are supported meaning that a read request can result in a hit to some of the chunks in a cache line), wherein: the portion of the number of chunks of data is less than a total number of chunks of data on the first cache line of the number of cache lines (Section IV and IV, B, this is inherent as the chunks in the cache lines are what are being accessed and a portion of the chunks will always be less than the total. Section IV, E, as stated previously the partial hits can be to a portion of one cache line), prioritize particular chunks of data that will not be evicted from the cache lines (Section IV, B, describes either evicting an individual chunk or a full cache line if needed. Section IV, E. Replacement Policy and Cache Coherence, describes the eviction method in further detail which is a least recently used method for both evicting individual chunks and cache lines which assigns priority based on how recently a chunk/line has been used), select dirty chunks of the first cache line for writing back to the memory device, wherein the selected dirty chunks include chunks of the portion of the number of chunks that were a hit and returned to the cache controller when executing the request when executing the request (Section IV, E, states that when a partial miss is encountered all chunks in a cache line are invalidated, after writing back any dirty blocks. Dirty blocks are blocks that have new data that has been written to them that has not been made persistent. The writing back of dirty data is also a standard procedure in the art for requests that incur hits or misses. The same section shows that partial hits and misses are still supported for the 32-byte chunk and the purpose of the method is to increase hit rate meaning it is possible that the dirty chunks written back were due to hits to those particular chunks when executing a command). Li does not teach wherein the selected dirty chunks remain valid in the first cache line that included chunks that were a hit.
Bruce teaches wherein the selected dirty chunks remain valid in the cache line that included chunks that were a hit (Paragraph [0076], shows that hits to cache lines can be detected. Paragraphs [0087], [0089], and [0091], discuss the valid partially clean and partially dirty states of a cache line and how if a data is in a dirty state, the line can be flushed and the state changed to a clean state meaning that it is still retained in the cached after flushing). Since both Li and Bruce teach the use of caches it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Li to implement the cache state and flushing procedures of Bruce to obtain the predictable result of wherein the selected dirty chunks remain valid in the cache line that included chunks that were a hit.
Regarding claim 2, Li and Bruce teach all the limitations of claim 1. Li further teaches wherein each of the number of lines includes metadata, chunk metadata, tag information, and the number of chunks of data (Fig. 4 and Section IV, A. Chunk and Common-Tags, describes the tags and metadata used to identify the various chunks and cache lines in the cache which also indicate the number of chunks within the cache line). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Li and Bruce teach all the limitations of claim 1. Li further teaches wherein the cache controller is configured to cause the cache to access a portion of the number of chunks of data in a particular cache entry while executing a command (Section IV and IV, B, as stated in the rejection to claim 1, since the data is being requested with an access address it is inherent that at least a portion of the number of chunks of a cache line are being accessed while the command is executing (as the accessing of the data is part of the execution)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 26, Li and Bruce teach all the limitations of claim 1. Li further teaches further including accessing a portion of the number of chunks of data in a particular cache entry while executing a command (Section IV and IV, B, as stated in the rejection to claim 1, since the data is being requested with an access address it is inherent that at least a portion of the number of chunks of a cache line are being accessed while the command is executing (as the accessing of the data is part of the execution)). The combination of and reason for combining are the same as those given in claim 1.

Claims 4, 5, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Bruce in view of Johar et al (US PGPub 2015/0356019, hereinafter referred to as Johar).
Regarding claim 4, Li and Bruce teach all the limitations of claim 1. Li and Bruce do not teach wherein each of the number of lines includes metadata that is managed using a buffer on the cache controller.
Johar teaches wherein each of the number of lines includes metadata that is managed using a buffer on the cache controller (Paragraph 0042: wherein state machine as taught at least includes metadata within the cache as shown in Figure 2). Since both Li/Bruce and Johar teach the use of cache lines with metadata It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the location of the metadata of Li and Bruce to be in a buffer of the controller as taught in Johar to 
Regarding claim 5, Li and Bruce teach all the limitations of claim 1. Li and Bruce do not teach wherein each of the number of lines includes chunk metadata that is managed and updated by the cache controller as commands are executed.
Johar teaches wherein each of the number of lines includes chunk metadata that is managed and updated by the cache controller as commands are executed (Paragraph [0042], wherein state machine as taught at least includes metadata within the cache as shown in Figure 2). Since both Li/Bruce and Johar teach the use of cache lines and chunk metadata it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Li and Bruce to have the cache controller managed and updated as commands are executed as taught in Johar to obtain the predictable result of wherein each of the number of lines includes chunk metadata that is managed and updated by the cache controller as commands are executed (since Li does contain chunk metadata as seen in the rejection to claim 2, there is just no real statement as to what is managing and updating it and when).
As per dependent claim 25, the combination of Li/Bruce and Johar teach, servicing a request for data using data stored in a buffer on the cache controller (Paragraph [0038]: wherein the store buffer comprises a number of access slots which temporarily buffer write writes before they are carried out as a memory transaction of Johar).
As per dependent claim 26, the combination of Li/Bruce and Johar teach, accessing a portion of the number of chunks of data in a particular cache entry while executing a command (Paragraph [0038]: wherein the store buffer comprises a number of access slots which temporarily buffer writes before they are carried out as a memory transaction and by having the writes buffered they are accessed while executing a command of Johar).
As per dependent claim 27, the combination of Li/Bruce and Johar teach, managing the data in the cache using a buffer on the cache controller, receiving a request for data at a cache controller (Paragraph [0038]: wherein the buffer receives requests for data items further in Paragraphs [0048]-[0050] of Johar).
As per dependent claim 28, the combination of Li/Bruce and Johar teach, wherein further including managing chunk metadata by the cache controller as commands are executed (Paragraph [0041]: wherein each slot ‘line’ contains chunk metadata and tag information at least as is taught by 50 and 52 within Paragraph [0041] and Figure 2 and is updated as noted in the operations of Paragraph [0038] and [0048]-[0051] of Johar). 

Claim 8-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Johar in further view of Henderson et al. (US PGPub 2004/0037276, hereafter referred to .
Regarding claim 8, Li teaches an apparatus, comprising: a cache controller; and a cache and a memory device coupled to the cache controller (Section II, A. ON-Chip Memory Architecture, describes the architecture of being that of a GPU with an L1 cache and shared memory. It is also noted in Section I that the paper concerns GPU cache architecture which inherently means that there will be a cache, a controller that controls the cache, and another memory device that the cached data is being obtained from), wherein the cache controller is configured to issue commands to cause the cache to: access a portion of a number of chunks of data in a first cache line of a number of cache lines of the cache in response to receiving a request (Section IV, describes the Elastic-Cache and how a 128-byte cache line is divided into smaller 32-byte chunks. Section IV, B. Basic Cache Operations, describes reading (accessing) the chunks according to an access address. Fig. 6 and Section IV, D. Cache Architecture, states that data can be sent back in response to a requests. Section IV, E. Replacement Policy and Cache Coherence, states that partial read hits are supported meaning that a read request can result in a hit to some of the chunks in a cache line), reading the portion of the number of chunks of data from the first cache line of the number of cache lines in response to the request resulting in a hit (Section IV, B and E, as stated previously), wherein: the portion of the number chunks of data corresponding to the hit are the portion of the number of chunks of data from the cache lines; and the portion of the (Section IV and IV, B and E, this is inherent as the chunks in the cache lines are what are being accessed and a portion of the chunks will always be less than the total), and returning the portion of the number of chunks of data in the first cache line corresponding to the hit (Section IV, B, as stated previously, this is obvious as the purpose of a read is to obtain data to be returned to the requestor),  chunks of data returned when servicing the request are located such that the number of chunks of data returned when the servicing the request are on the same cache line (Section IV, E. Replacement Policy and Cache Coherence, upon a partial cache miss an entire cache line can be fetched and returned to the cache meaning the data requested as well as the unrequested data in the same cache line are fetched), prioritize particular chunks of data that will remain in the cache lines (Section IV, B, describes either evicting an individual chunk or a full cache line if needed. Section IV, E. Replacement Policy and Cache Coherence, describes the eviction method in further detail which is a least recently used method for both evicting individual chunks and cache lines which assigns priority based on how recently a chunk/line has been used), and select dirty chunks of the first cache line for writing back to the memory device, wherein the selected dirty chunks include chunks of the portion of the number of chunks that were a hit and returned to the cache controller when executing the request (Section IV, E, states that when a partial miss is encountered all chunks in a cache line are invalidated, after writing back any dirty blocks. Dirty blocks are blocks that have new data that has been written to them that has not been made persistent. The writing back of dirty data is also a standard procedure in the art for requests that incur hits or misses. The same section shows that partial hits and misses are still supported for the 32-byte chunk and the purpose of the method is to increase hit rate meaning it is possible that the dirty chunks written back were due to hits to those particular chunks when executing a command). Li does not teach the cache controller manages the request using a buffer on the cache controller and wherein the particular chunks of data are prioritized based on the frequency at which the chunks of data will be accessed, and in response to determining the request is a hit, pre-fetch chunks of data and write the number of chunks of data to the cache line, wherein the pre-fetched chunks of data were not included in the request and are located in a portion of the memory device where the portion of the number of chunks of data returned when servicing the request are located, and wherein the selected dirty chunks remain valid in the first cache line that included chunks that were a hit.
Johar teaches the cache controller manages the request using a buffer on the cache controller (Figure 2 and Paragraph [0044], describes the store buffer that can accumulate requests). Since both Li and Johar teach using a cache it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of managing requests of Li for that of Johar to obtain the predictable result of the cache controller manages the request using a buffer on the cache controller. Li and Johar do not teach wherein the particular chunks of data are prioritized based on the frequency chunks of data will be accessed, and in response to determining the request is a hit, pre-fetch chunks of data and write the number of chunks of data to the cache line, wherein the pre-fetched chunks of data were not included in the request and are located in a portion of the memory device where the portion of the number of chunks of data returned when servicing the request are located, and wherein the selected dirty chunks remain valid in the first cache line that included chunks that were a hit.
Henderson teaches the chunks of data are prioritized based on the frequency at which the data will be accessed (Paragraph [0049], states that the cache can assign cost (priority) based in part on frequency of use). Since both Li/Johar and Henderson teach the use of prioritizing cached data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of determining priority of Li and Johar with that of Henderson to obtain the predictable result of wherein the particular chunks of data are prioritized based on the frequency at which the chunks of data will be accessed. Li, Johar, and Henderson do not teach in response to determining the request is a hit, pre-fetch chunks of data and write the number of chunks of data to the cache line, wherein the pre-fetched chunks of data were not included in the request and are located in a portion of the memory device where the portion of the number of chunks of data returned when servicing the request are located, and wherein the selected dirty chunks remain valid in the first cache line that included chunks that were a hit.
(Fig. 7 and Paragraphs [0035]-[0037], states that upon a read request data can be transferred from the cache (meaning a hit occurred) and data can at the same time be prefetched from the disk using a read ahead approach and placed in the cache. Since the read ahead approach is being used it means all the data being cached are in the portion of the disk that is to be subsequently accessed by the host). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li, Johar, and Henderson to prefetch data as taught in Farhan so as to keep the cache filled with data that is likely to be requested by the host (Farhan, Paragraph [0036]). Li, Johar, Henderson, and Farhan do not teach wherein the selected dirty chunks remain valid in the first cache line that included chunks that were a hit.
Bruce teaches wherein the selected dirty chunks remain valid in the cache line that included chunks that were a hit (Paragraph [0076], shows that hits to cache lines can be detected. Paragraphs [0087], [0089], and [0091], discuss the valid partially clean and partially dirty states of a cache line and how if a data is in a dirty state, the line can be flushed and the state changed to a clean state meaning that it is still retained in the cached after flushing). Since both Li and Bruce teach the use of caches it would have been obvious to one of first cache line that included chunks that were a hit.
Regarding claim 9, Li, Johar, Henderson, Farhan, and Bruce teach all the limitations of claim 8. Johar further teaches wherein the cache controller is configured to issue commands to cause the cache to return the portion of the number of chunks of data corresponding to the request that were in the cache line when the request was received in response to cache controller determining the request is a hit (Paragraph [0049], taught as the step 104 when a cache hit has occurred of Johar). The combination of and reason for combining are the same as those given in claim 8.
Regarding claim 10, Li, Johar, Henderson, Farhan, and Bruce teach all the limitations of claim 8. Johar further teaches wherein the cache controller is configured to issue commands to cause the cache to retrieve the portion of the number of chunks of data corresponding to the request from the memory device in response to cache controller determining the request is a miss (Paragraph [0049], taught as step 104 or 108 when a cache miss occurs of Johar). The combination of and reason for combining are the same as those given in claim 8.
Regarding claim 11, Li, Johar, Henderson, Farhan, and Bruce teach all the limitations of claim 8. Johar further teaches wherein the cache controller is configured to issue commands to cause the cache to, in response to determining (Paragraphs [0049]-[0050], wherein the miss causes step 102 to buffer, i.e. write as claimed of Johar). The combination of and reason for combining are the same as those given in claim 8.
Regarding claim 12, Li, Johar, Henderson, Farhan, and Bruce teach all the limitations of claim 8. Johar further teaches wherein the cache controller is configured to issue commands to cause the cache to, in response to determining the request is a miss, select the cache line based upon the cache line having fewer dirty chunks than other cache lines in the cache (Paragraphs [0049]-[0050], wherein the miss causes step 102 to a no-write policy of Johar). The combination of and reason for combining are the same as those given in claim 8.
Regarding claim 13, Li, Johar, Henderson, Farhan, and Bruce teach all the limitations of claim 8. Johar further teaches wherein the cache controller is configured to issue commands to cause the cache to, in response to determining the request is a hit, write dirty chunks of data in the cache line to the memory device (Paragraphs [0049]-[0050], wherein the miss causes step 102 to buffer, i.e. write the dirty chunks to the cache line as claimed and Paragraph 0047: wherein full chunk writes are taught of Johar). The combination of and reason for combining are the same as those given in claim 8.
Regarding claim 14, Li, Johar, Henderson, Farhan, and Bruce teach all the limitations of claim 8. Johar further teaches wherein the cache controller is configured to issue commands to cause the cache to, in response to determining (Paragraph [0049], wherein at step 104 with the hit wherein the hit causes a cache lookup and subsequent replacements of chunks of Johar). The combination of and reason for combining are the same as those given in claim 8.
Regarding claim 17, Li, Johar, Henderson, Farhan, and Bruce teach all the limitations of claim 14. Johar further teaches wherein the cache controller is configured to write the chunks of data from the memory device to the cache prior to receiving a request for the chunks of data (Paragraph [0051], wherein at step 120 the memory transaction are first read from the memory as chunks as taught above in the rejection of the claims noted above of Johar). The combination of and reason for combining are the same as those given in claim 8.
Regarding claim 18, Li, Johar, Henderson, Farhan, and Bruce teach all the limitations of claim 14. Johar further teaches wherein the cache controller is configured to write dirty chunks of data to the memory device when not servicing commands (Paragraph 0051: merging as taught teaches writing specific data that is gathered but not during a specific merge command of Johar). The combination of and reason for combining are the same as those given in claim 8.
Regarding claim 19, Li, Johar, Henderson, Farhan, and Bruce teach all the limitations of claim 14. Johar further teaches wherein the cache controller is configured to select chunks of data to remain in the cache based on a command from the host (Paragraph 0049: wherein the hit causes data to remain within the cache of Johar). The combination of and reason for combining are the same as those given in claim 8.

Allowable Subject Matter
Claims 15 and 20-24 are allowed. The independent claims were amended to include the limitation “the host identifies chunks of the data in the cache that are never evicted from the cache” which is not taught by the prior art cited in the previous rejections in the Non-Final Rejection mailed 12/16/2020.
	
Response to Arguments
Applicant’s arguments regarding the independent claims 15, 20, and 24 have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 12/16/2020 does not teach the amended limitation to the independent claims, as stated above.
Regarding applicant’s arguments for claims 1 and 8, the examiner respectfully disagrees. As stated in the rejections to claims 1 and 8, Li does teach a partial read hit to a cache line (Section IV, B and E) as well as sending the requested data back to the cache controller upon a hit (Section IV, B and E, as this is standard procedure for a read operation that results in a hit). Bruce is only relied upon to teach that the valid data remains in the cache upon a hit.  Johar is only relied upon to teach the cache controller using a buffer and Henderson is relied upon to teach using frequency as a determination of priority. Farhan is relied upon to teach the prefetching limitations. In combination the references teach the limitations of independent claims 1 and 8 and the rejections still hold. Since the rejections for the independent claims 1 and 8 still hold so too do the rejections for the claims dependent on them.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132